Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 13, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160843-4(73)                                                                                           David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  DEPARTMENT OF LICENSING AND                                                                               Brian K. Zahra
  REGULATORY AFFAIRS/UNEMPLOYMENT                                                                     Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  INSURANCE AGENCY,                                                                                   Megan K. Cavanagh,
           Appellee,                                                                                                   Justices

                                                                   SC: 160843
  v                                                                COA: 342080
                                                                   Macomb CC: 2017-000125-AE
  FRANK LUCENTE,
           Claimant-Appellant,
  and

  DART PROPERTIES II, LLC,
             Employer-Appellee.
  __________________________________________

  DEPARTMENT OF TALENT AND ECONOMIC
  DEVELOPMENT/UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee,
                                                                   SC: 160844
  v                                                                COA: 345074
                                                                   Wayne CC: 18-003162-AE
  MICHAEL HERZOG,
           Claimant-Appellant,
  and

  CUSTOM FORM, INC.,
             Employer-Appellee.
  __________________________________________/

        On order of the Chief Justice, the motion of the Sugar Law Center for Economic
  and Social Justice to file a brief amicus curiae is GRANTED. The amicus brief submitted
  on March 10, 2020, is accepted for filing.



                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 13, 2020

                                                                              Clerk